            Case 1:21-cv-03935-LTS Document 9 Filed 09/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MUKADIEN MOULTRIE,

                                Plaintiff,

                    -against-                                    21-CV-3935 (LTS)

                                                                 CIVIL JUDGMENT
NEW YORK CITY DEPARTMENT OF
CORRECTIONS, A.M.K.C.,

                                Defendant.

         Pursuant to the order issued September 7, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that Plaintiff’s claims under 42 U.S.C.

§ 1983 are dismissed under 28 U.S.C. § 1915(e)(2)(B)(ii), and the Court declines to exercise

supplemental jurisdiction of Plaintiff’s state law claims.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     September 7, 2021
           New York, New York

                                                       /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                         Chief United States District Judge
